Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al., U.S. Patent Publication Number 2017/0277256 A1, and further in view of Tilton et al., U.S. Patent Publication Number 2017/0336863 A1.

Claim 1:	
Burns discloses a computing system, comprising: 
a head mounted display (HMD) device including a display (see Paragraph 0014 and Figure 1 – Burns discloses this limitation in that the system includes a head-mounted near-eye device providing a display.); 
a processor and associated memory, the processor being configured to execute one or more programs stored in the memory (see Paragraphs 0073 and 0075 – Burns discloses this limitation in that the system includes at least one processor and at least one memory to execute and store instructions.) to: 
display a virtual object at least partially within a field of view of a user on the display (see Paragraph 0016 and Figure 1 – Burns discloses this limitation in that a virtual turtle is displayed in the user’s first perspective view.); 
identify a plurality of control points associated with the virtual object (see Paragraph 0016 and Figure 1 – Burns discloses this limitation in that a gaze target indicator 114 provides visual feedback to the user of the user’s gaze target.); 
in the far interaction mode, receive a trigger input from the user (see Paragraph 0024 – Burns discloses this limitation in that while the user is viewing the initial perspective (Figure 1), a begin-adjustment command may be generated based on a hand gesture of the user.); and 
in response to receiving the trigger input in the far interaction mode, invoke a near interaction mode (see Paragraph 0047 and Figure 8 – Burns discloses this limitation in that based on the updated command, the virtual environment is translated such that the virtual turtle appears to have moved close to the updated perspective relative to the initial perspective.).
	Burns fails to expressly disclose:
determine that one or more of the control points associated with the virtual object are further than a predetermined threshold distance from the user; 
based on the determination, invoke a far interaction mode for the virtual object; and
display a virtual interaction object within the predetermined threshold distance from the user.  
	Tilton teaches:
determine that one or more of the control points associated with the virtual object are further than a predetermined threshold distance from the user (see Paragraph 0040 – Tilton teaches this limitation n that it may be advantageous to relocate an object from outside a threshold distance of the target location to within a threshold distance of a target location. Also see Paragraph 0043 – Tilton further teaches that it is determined if an object is within the threshold distance.); 
based on the determination, invoke a far interaction mode for the virtual object (see Paragraphs 0022 0038 – Tilton teaches this limitation in that based on the determination and display of the object’s relation to the threshold distance, the user is presented with a visual indicator and may invoke a teleport command.); and
display a virtual interaction object within the predetermined threshold distance from the user (see Paragraph 0064 – Tilton teaches this limitation in that the predetermined interaction distance offset may be set at 12-18 inches (460mm converted to inches = 18 inches).).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify Burns to include:
determine that one or more of the control points associated with the virtual object are further than a predetermined threshold distance from the user; 
based on the determination, invoke a far interaction mode for the virtual object; and
display a virtual interaction object within the predetermined threshold distance from the user
for the purpose of for the purpose of allowing the user virtual space to interact with an object of interest (see Paragraph 0064). Further, both Burns and Tilton are concerned with manipulating distances of objects presented in a head-mounted display.

Claim 2:
the system of claim 1, the processor further configured to: 
in the far interaction mode, prior to receiving the trigger input from the user: 
generate a virtual ray from a hand of the user, the virtual ray locked with respect to movement of the hand of the user (see Paragraph 0039 – Burns discloses this limitation in that a line extending between the user’s current virtual location and the selected virtual location may be visually presented. Also see Paragraph 0024 – Burns further discloses that the begin-adjustment commands may be generated based on the user’s hand motions.);  
Page 28in response to the virtual ray intersecting the virtual object, receive a user selection of the virtual object, the virtual object being in the far interaction mode (see Paragraph 0039 – Burns discloses this limitation in that the virtual environment may be rotated around the line based on the user’s input commands in the initial perspective.); and 
via the virtual ray, execute control of the virtual object according to gestures of the hand of the user, wherein the trigger input is executed by the user with respect to the virtual ray to invoke the near interaction mode and display the virtual interaction object within the predetermined threshold distance from the user (see Paragraph 0024 – Burns discloses that motions and positioning of the user’s hands may invoke adjustments to the perspective of the virtual environment. Also see Paragraph 0039 – Burns further discloses that adjustments may be made relative to a line extending between the user’s current virtual location and the selected virtual location.).  

Claim 3:
The combination of Burns and Tilton teaches the system of claim 1, wherein the virtual interaction object is one of a plurality of virtual interaction objects that the processor is configured to generate, and the trigger input is one of a plurality of possible trigger inputs, each of the possible trigger inputs being a corresponding gesture, each gesture being associated with one virtual interaction object of the plurality of virtual interaction objects (see Paragraph 0029 – Burns discloses this limitation in that in response to user input, a focus region is created around a virtual object (i.e., the virtual turtle). The focus region may be snapped to a different object based on different gaze gestures.).  

Claim 4:
The combination of Burns and Tilton teaches the system of claim 1, wherein the virtual interaction object is one of a plurality of virtual interaction objects that the processor is configured to generate, and the plurality of virtual interaction objects includes at least one of a pinchable object, handles associated with the virtual object, at least one virtual button, a bounding box, a control widget, and a context menu (see Paragraph 0016 and Figure 1 – Burns discloses this limitation in that the display visually presents a gaze target indicator around the virtual object (bounding box).).  

Claim 5:
	As indicated in the above rejection, the combination of Burns and Tilton teaches every limitation of claim 1. Burns fails to expressly disclose wherein the virtual object extends beyond the user's field of view and at least one of the control points associated with the virtual object are outside of the user's field of view. 
	Tilton teaches wherein the virtual object extends beyond the user's field of view and at least one of the control points associated with the virtual object are outside of the user's field of view (see Paragraph 0026 – Tilton teaches this limitation in that there may be objects outside of the user’s HMD view that may be temporarily viewed by the user.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify Burns to include wherein the virtual object extends beyond the user's field of view and at least one of the control points associated with the virtual object are outside of the user's field of view for the purpose of allowing the user virtual space to interact with an object of interest (see Paragraph 0064). Further, both Burns and Tilton are concerned with manipulating distances of objects presented in a head-mounted display.

Claim 6:
The combination of Burns and Tilton teaches the system of claim 1, wherein the virtual interaction object displayed in the near interaction mode is a resized copy of the virtual object and all control points are within the user's field of view (see Figures 1 and 8 – Burns discloses this limitation in that the updated perspective of Figure 8 presents the virtual turtle in a larger (to appear closer) manner than the initial perspective of Figure 1.).
Burns fails to expressly disclose wherein the virtual interaction object displayed in the near interaction mode is within the predetermined threshold distance.  
	Tilton teaches wherein the virtual interaction object displayed in the near interaction mode is within the predetermined threshold distance (see Paragraph 0064 – Tilton teaches this limitation in that the predetermined interaction distance offset may be set at predetermined distance.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify Burns to include wherein the virtual interaction object displayed in the near interaction mode is within the predetermined threshold distance for the purpose of allowing the user virtual space to interact with an object of interest (see Paragraph 0064). Further, both Burns and Tilton are concerned with manipulating distances of objects presented in a head-mounted display.

Claim 7:
the system of claim 1, wherein the trigger input includes at least one of a predefined gesture, a vocal command, a gaze direction, and eye movement (see Paragraph 0024 – Burns discloses this limitation in that while the user is viewing the initial perspective (Figure 1), a begin-adjustment command may be generated based on a hand gesture of the user. Also see Paragraph 0023 – Burns further discloses that commands may be input by the user by voice commands, head pose/motion, gestures, and the user’s eye gaze.).  

Claim 8:
	As indicated in the above rejection, the combination of Burns and Tilton teaches every limitation of claim 1. Burns fails to expressly disclose wherein the virtual interaction object displayed within the predetermined threshold distance from the user is locked in location with respect to the user. 
	Tilton teaches wherein the virtual interaction object displayed within the predetermined threshold distance from the user is locked in location with respect to the user (see Paragraph 0064 – Tilton teaches this limitation in that the predetermined interaction distance offset may be set at predetermined distance.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify Burns to include wherein the virtual interaction object displayed within the predetermined threshold distance from the user is locked in location with respect to the user for the purpose of allowing the user virtual space to interact with an object of interest (see Paragraph 0064). Further, both Burns and Tilton are concerned with manipulating distances of objects presented in a head-mounted display.


Claim 9:
	As indicated in the above rejection, the combination of Burns and Tilton teaches every limitation of claim 1. Burns fails to expressly disclose wherein the predetermined threshold distance from the user is in a range of 460 mm to 580 mm. 
	Tilton teaches wherein the predetermined threshold distance from the user is in a range of 460 mm to 580 mm (see Paragraph 0064 – Tilton teaches this limitation in that the predetermined interaction distance offset may be set at 12-18 inches (460mm converted to inches = 18 inches).).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify Burns to include wherein the predetermined threshold distance from the user is in a range of 460 mm to 580 mm for the purpose of allowing the user virtual space to interact with an object of interest (see Paragraph 0064). Further, both Burns and Tilton are concerned with manipulating distances of objects presented in a head-mounted display.

Claims 10-18:
	Claims 10-18 are the method claims of the method performed by the system of claims 1-9. The combination of Burns and Tilton teaches every limitation of claims 1-9. Thus, claims 10-18 are rejected under the combination of Burns and Tilton for the same reasons as presented above.

Claim 19:
Burns discloses:
a computing system, comprising: 
a head mounted display (HMD) device including a display (see Paragraph 0014 and Figure 1 – Burns discloses this limitation in that the system includes a head-mounted near-eye device providing a display.); 
a processor and associated memory, the processor being configured to execute one or more programs stored in the memory (see Paragraphs 0073 and 0075 – Burns discloses this limitation in that the system includes at least one processor and at least one memory to execute and store instructions.) to: 
display a virtual object at least partially within a field of view of a user on the display; identify a plurality of control points associated with the virtual object (see Paragraph 0016 and Figure 1 – Burns discloses this limitation in that a virtual turtle is displayed in the user’s first perspective view.); 
Page 33generate a virtual ray from a hand of the user, the virtual ray locked with respect to movement of the hand of the user (see Paragraph 0039 – Burns discloses this limitation in that a line extending between the user’s current virtual location and the selected virtual location may be visually presented. Also see Paragraph 0024 – Burns further discloses that the begin-adjustment commands may be generated based on the user’s hand motions.); 
in response to the virtual ray intersecting the virtual object as a result of movement of the hand of the user, generate a virtual handle in the far interaction mode with respect to the virtual ray, the virtual handle in proximity to the hand of the user (see Paragraph 0039 – Burns discloses this limitation in that the virtual environment may be rotated around the line based on the user’s input commands in the initial perspective. Also see Paragraph 0024 – Burns further discloses that the begin-adjustment commands may be generated based on the user’s hand motions.); 
receive a gesture from the user at the virtual handle (see Paragraph 0039 – Burns discloses this limitation in that the virtual environment may be rotated around the line based on the user’s input commands in the initial perspective.); and 
in response to receiving the gesture, invoke a near interaction mode and display a virtual interaction object within the predetermined threshold distance from the user (see Paragraph 0024 – Burns discloses that motions and positioning of the user’s hands may invoke adjustments to the .  
Burns fails to expressly disclose:
determine that one or more of the control points associated with the virtual object are further than a predetermined threshold distance from the user; 
based on the determination, invoke a far interaction mode for the virtual object; and
display a virtual interaction object within the predetermined threshold distance from the user.  
	Tilton teaches:
determine that one or more of the control points associated with the virtual object are further than a predetermined threshold distance from the user (see Paragraph 0040 – Tilton teaches this limitation n that it may be advantageous to relocate an object from outside a threshold distance of the target location to within a threshold distance of a target location. Also see Paragraph 0043 – Tilton further teaches that it is determined if an object is within the threshold distance.); 
based on the determination, invoke a far interaction mode for the virtual object (see Paragraphs 0022 0038 – Tilton teaches this limitation in that based on the determination and display of the object’s relation to the threshold distance, the user is presented with a visual indicator and may invoke a teleport command.); and
display a virtual interaction object within the predetermined threshold distance from the user (see Paragraph 0064 – Tilton teaches this limitation in that the predetermined interaction distance offset may be set at 12-18 inches (460mm converted to inches = 18 inches).).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify Burns to include:
determine that one or more of the control points associated with the virtual object are further than a predetermined threshold distance from the user; 
based on the determination, invoke a far interaction mode for the virtual object; and
display a virtual interaction object within the predetermined threshold distance from the user
for the purpose of for the purpose of allowing the user virtual space to interact with an object of interest (see Paragraph 0064). Further, both Burns and Tilton are concerned with manipulating distances of objects presented in a head-mounted display.

Claim 20:
The combination of Burns and Tilton teaches the system of claim 19, wherein the virtual interaction object is at least one user interface selected from the group consisting of handles associated with the virtual object, at least one virtual button, a scrolling mechanism for virtual content, a bounding box, a control widget including one or more of the control points, and a context menu (see Paragraph 0016 and Figure 1 – Burns discloses this limitation in that the display visually presents a gaze target indicator around the virtual object (bounding box).).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470.  The examiner can normally be reached on M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ashley M Fortino/Examiner, Art Unit 2143                                                                                                                                                                                                        

/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143